             Case 2:16-cr-00007-RSM Document 435 Filed 09/15/20 Page 1 of 1




 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
      UNITED STATES OF AMERICA,                     CASE NO. CR16-7RSM
 9
                            Plaintiff,
10                                                  ORDER
                      v.
11
12
      LONNIE EUGENE LILLARD,
13
                           Defendant.
14
15
16         Defendant’s pro se motion for extension of time to file a reply (Dkt #434), is
17
     GRANTED. Defendant’s response is due by September 25, 2020. Defendant’s Motion
18
     to Reduce Sentence (Dkt #425) shall be re-noted to October 2, 2020.
19
20
21
           DATED this 15th day of September, 2020.
22
23
24                                            A
                                              RICARDO S. MARTINEZ
25                                            CHIEF UNITED STATES DISTRICT JUDGE
26
27
28
